DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
[0029] line 1, “a surface cove 10”, should be change to - - A surface cover 10 - -.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 “wherein a lower surface of the surface cover is detachably fixed with an upper end of the frame body, a waterproof adhesive tape is arranged on the periphery of the lower surface of the surface cover, an upper surface of the surface cover is fixed on the surface cover plate by injection molding, a lower end of the frame body is fixed with an upper surface of the bottom case by injection molding, a lower surface of the bottom case is fixed with an upper surface of the back plate by injection molding, a corresponding end of the frame body is fixed with an adaption interface by injection molding, the adaption interface has an inner side structure corresponding to a first connector of the display device and an outer side structure corresponding to a second connector of a host of the portable equipment”; the limitations of claim 2 “a positive input end of the comparator is connected with a pin of the outer side of the adaption interface” and “a pin of the inner side of the adaption interface is further connected with one end of a switch JK1 of the relay”; the limitations of claim 6 “wherein a lower surface of the surface cover is detachably fixed with an upper end of the frame body, a waterproof adhesive tape is arranged on the periphery of the lower surface of the surface cover, an upper surface of the surface cover is fixed with the surface cover plate by injection molding, a lower end of the frame body is fixed with an upper surface of the bottom case by injection molding, a lower surface of the bottom case is fixed with an upper surface of the back plate by injection molding, a corresponding end of the frame body is fixed with an adaption interface by injection molding, an inner side of the adaption interface is arranged corresponding to a first connector of the display device, and an outer side of the adaption interface is arranged corresponding to a second connector of the host of the portable equipment”; and the limitations of claim 7 “a positive input end of the comparator is connected with a pin of the outer side of the adaption interface” and “a pin of the inner side of the adaption interface is further connected with one end of a switch JK1 of the relay” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 10,352,077 B2) hereinafter Mori ’077 in view of Hsiao (US 2015/0310553 A1) and Mori (US 10,073,492 B2) hereinafter Mori ‘492.

With regard to claim 1, Mori ’077 teaches a protective housing (108 – Fig. 2A) for a display device (100 – Fig. 1) of a portable equipment (col. 4, lines 17-18 “tablet computer”), wherein the protective housing (108 – Fig. 2A) comprises a surface cover (130 – Fig. 3A), a surface cover plate (120 – Fig. 3B), a frame body (140 – Fig. 3A), a bottom case (100F – Fig. 3A) and a back plate (Back Plate – Fig. 2B, see Figure below),
wherein a lower surface of the surface cover (lower surface of 130 – Fig. 3A) is detachably fixed with an upper end of the frame body (upper end of 140 – Fig. 3A), an upper surface of the surface cover (upper surface 130 – Fig. 3A) is fixed on the surface cover plate (120 – Fig. 3B) by injection molding, a lower end of the frame body (lower end of 140 – Fig. 3A) is fixed with an upper surface of the bottom case (upper surface of 100F – Fig. 3A) by injection molding, a lower surface of the bottom case (lower surface of 100F – Fig. 3) is fixed with an upper surface of the back plate (Back Plate – Fig. 2B, see Figure below) by injection molding, a corresponding end of the frame body (140 – Fig. 3A) is fixed with a first connector (1st. Connector – Fig. 2B, see Figure below) of an adaption interface of the display device (100 – Fig. 1).
Mori ’077 does not expressly teach a waterproof adhesive tape is arranged on the periphery of the lower surface of the surface cover; and an adaption interface has an outer side structure corresponding to a second connector of a host of the portable equipment.
Hsiao a waterproof adhesive tape (50 – Fig. 5) is arranged on the periphery of the lower surface of the surface cover (21 – Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the protective housing of Mori ’077, to have a waterproof adhesive tape arranged on the periphery of the lower surface of the surface cover, as taught by Hsiao, in order to strengthening the combination force between the lower surface of the surface cover and the frame body, and improved the protection of 
Mori ’077 and Hsiao does not expressly teach an adaption interface has an outer side structure corresponding to a second connector of a host of the portable equipment.
Mori ‘492 teaches a protective housing (102 – Fig. 2) for a display device (100 – Fig. 4) (col. 2 lines 4-6) of a portable equipment (1 – Fig. 1), 
wherein a corresponding end (100S – Fig. 4) of the frame body is fixed with an adaption interface (400 – Fig. 3B) by injection molding, the adaption interface (400 – Fig. 3B) has an inner side structure corresponding to a first connector (120 – Fig. 4) of the display device (100 – Fig. 4) and an outer side structure corresponding to a second connector (460 – Fig. 7A) of a host (200 – Fig 1) of the portable equipment (1 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the protective housing of Mori ’077 and Hsiao, to have an adaption interface with a first and a second connector with a host, as taught by Mori ‘492, in order to have a host/peripheral device that improve the input information into portable equipment and since doing so is within the ordinary capability of those skilled in the art.
Examiner’s Note: the components of the protective housing are formed of resin/ plastic by injection molding as taught by Mori ‘077 (col. 5, lines 30-38), Hsiao ([0039] lines 1-7).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 10,352,077 B2) hereinafter Mori ’077, Hsiao (US 2015/0310553 A1), Mori (US 10,073,492 B2) hereinafter Mori ‘492 in further view of Johnson (US 2009/0009945 A1).

With regard to claim 5, Mori ’077, Hsiao, and Mori ‘492 teach all the limitations of claim 1, but do not expressly teach the protective housing further comprises a surface cover protective film which is arranged between the surface cover and the frame body.

It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the protective housing of Mori ’077, Hsiao, and Mori ‘492, to have a surface cover protective film, as taught by Johnson, in order to protect the display/screen of the display device against scratches and improve the water tightness of the protective housing/enclosure.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 10,073,492 B2) hereinafter Mori ‘492 in view of Mori (US 10,352,077 B2) hereinafter Mori ’077 and Hsiao (US 2015/0310553 A1).

With regard to claim 6, Mori ’492 teaches a portable equipment (1 – Fig. 1-Fig. 4) comprising a display device (100 – Fig.1-Fig. 4) (col. 2 lines 4-6) and a host (200 – Fig. 1-Fig. 3B), wherein the display device (100 – Fig. 1-Fig. 4) is detachably connected with the host (200 – Fig. 1-Fig. 3B) (see Fig. 3B), the display device (100 – Fig. 1-Fig. 4) is provided with a protective housing (102 – Fig. 2),
a corresponding end (100S – Fig. 4) of the frame body is fixed with an adaption interface (400 – Fig. 3B) by injection molding, the adaption interface (400 – Fig. 3B) has an inner side structure corresponding to a first connector (120 – Fig. 4) of the display device (100 – Fig. 4) and an outer side structure corresponding to a second connector (460 – Fig. 7A) of a host (200 – Fig 1) of the portable equipment (1 – Fig. 1).
Mori ’492 does not expressly teach the protective housing comprises a surface cover, a surface cover plate, a frame body, a bottom case and a back plate,
wherein a lower surface of the surface cover is detachably fixed with an upper end of the frame body, a waterproof adhesive tape is arranged on the periphery of the lower surface of the surface cover, an upper surface of the surface cover is fixed with the surface cover plate by injection molding, a lower 
Mori ‘077 teaches the protective housing (108 – Fig. 2A) comprises a surface cover (130 – Fig. 3A), a surface cover plate (120 – Fig. 3B), a frame body (140 – Fig. 3A), a bottom case (100F – Fig. 3A) and a back plate (Back Plate – Fig. 2B, see Figure below),
wherein a lower surface of the surface cover (lower surface of 130 – Fig. 3A) is detachably fixed with an upper end of the frame body (upper end of 140 – Fig. 3A), an upper surface of the surface cover (upper surface 130 – Fig. 3A) is fixed with the surface cover plate (120 – Fig. 3B) by injection molding, a lower end of the frame body (lower end of 140 – Fig. 3A) is fixed with an upper surface of the bottom case (upper surface of 100F – Fig. 3A) by injection molding, a lower surface of the bottom case (lower surface of 100F – Fig. 3) is fixed with an upper surface of the back plate (Back Plate – Fig. 2B, see Figure below) by injection molding, a corresponding end of the frame body (140 – Fig. 3A) is fixed with a first connector (1st. Connector – Fig. 2B, see Figure below) of an adaption interface of the display device (100 – Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the protective housing of Mori ’492, to have a protective housing, as taught by Mori ‘077, in order to improve the protection of the display device by making the protective housing waterproof/dust proof/impact resistance.
Mori ‘492 and Mori ‘077 does not expressly teach a waterproof adhesive tape is arranged on the periphery of the lower surface of the surface cover.
Hsiao a waterproof adhesive tape (50 – Fig. 5) is arranged on the periphery of the lower surface of the surface cover (21 – Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the protective housing of Mori ‘492 and Mori ’077, to have a waterproof adhesive tape arranged on the periphery of the lower surface of the surface cover, as taught by Hsiao, in order to strengthening the combination force between the lower surface of the surface cover and the frame body, and improved the protection of the display device that are used in harsh environments, for example, operated in excessively humid or dusty environments, by making the protective housing waterproof/dust proof/impact resistance.
Examiner’s Note: the components of the protective housing are formed of resin/ plastic by injection molding as taught by Mori ‘077 (col. 5, lines 30-38), Hsiao ([0039] lines 1-7).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 10,073,492 B2) hereinafter Mori ‘492, Mori (US 10,352,077 B2) hereinafter Mori ’077, and Hsiao (US 2015/0310553 A1) in further view of Johnson (US 2009/0009945 A1).

With regard to claim 10, Mori ’492, Hsiao, and Mori ‘077 teach all the limitations of claim 1, but do not expressly teach the protective housing further comprises a surface cover protective film which is arranged between the surface cover and the frame body.
Johnson the protective housing (1300 – Fig. 13A) further comprises a surface cover protective film (1306 – Fig. 13A) which is arranged between the surface cover (1304 – Fig. 13A) and the frame body (1312 – Fig. 13A). 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the protective housing of Mori ’492, Hsiao, and Mori ‘077, to have a surface cover protective film, as taught by Johnson, in order to protect the display/screen of the display device against scratches and improve the water tightness of the protective housing/enclosure.

    PNG
    media_image1.png
    697
    1110
    media_image1.png
    Greyscale

Mori (US 10,352,077 B2) – Fig. 2B

Allowable Subject Matter
Claim(s) 2 – 4 and 7 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 2, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the protective housing further comprises a protective circuit which comprises a comparator, a relay J and a triode T, wherein a negative input end of the comparator is grounded, a positive input end of the comparator is connected with a pin of the outer side of the adaption interface, an output end of the comparator is connected with a base electrode of the triode T, a collector electrode of the triode T is connected with a U+ interface of a USB interface of the display device, an emitter electrode of the triode T is connected with one end of a coil JQ of the relay J, the other end of the coil JQ is grounded, a pin of the inner side of the adaption interface is further connected with one end of a switch JK1 of the relay, and the other end of the switch JK1 is connected with a pin of the inner side of the adaption interface.”
Claim(s) 3 – 4 are allowed by dependence on claim 2.

With regard to claim 7, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the protective housing further comprises a protective circuit which comprises a comparator, a relay J and a triode T, wherein a negative input end of the comparator is grounded, a positive input end of the comparator is connected with a pin of the outer side of the adaption interface, an output end of the comparator is connected with a base electrode of the triode T, a collector electrode of the triode T is connected with a U+ interface of a USB interface of the display device, an emitter electrode of the triode T is connected with one end of a coil JQ of the relay J, the other end of the coil JQ is grounded, a pin of the inner side of the adaption interface is further connected with one end of a switch JK1 of the relay, and the other end of the switch JK1 is connected with a pin of the inner side of the adaption interface.”
Claim(s) 8 – 9 are allowed by dependence on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Wang (CN 103812083A) teaches a humidity protection circuit with comparator (U2 – Fig. 2), a relay (Z1 – Fig. 2) and a triode (Q1 – Fig. 2) for a lamp when water flows into the lamp.
Hamann (US 9,652,002 B2) teaches a protective housing.
Iwamoto (US D785634 S) teaches a host/portable computer connection terminal with keyboard.
Suzuki (US D795859 S) teaches a portable equipment comprising a display device and a host, wherein the display device is detachably connected with the host.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836